 Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :                    19 CR 169 (VM)
                                 :
          -against-              :
                                 :                       ORDER
ALBERTO PELLOT,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
       On February 28, 2020, the Court sentenced defendant

Alberto   Pellot    (“Pellot”)       to     sixty   months’   imprisonment

followed by four years of supervised release. (See Dkt. No.

149.)   The   Court      granted    three     adjournments       of   Pellot’s

surrender date due to the ongoing COVID-19 pandemic. (See

Dkt. Nos. 164, 189, 199.) By letter dated October 5, 2020,

Pellot requests a fourth extension of his surrender date.

(See    attached   letter.)        Pellot    argues    that   it      would   be

dangerous     to   his    health     to     enter   Federal   Correctional

Institution, Fort Dix (“F.C.I. Fort Dix”), the facility to

which Pellot will report, given the reported conditions and

minimal testing. According to Pellot, while the Government

does not consent to his latest request for an adjournment of

his surrender date, the Government does not intend to formally

oppose the request.

       The Court denies Pellot’s request for an adjournment of

his surrender date. The Court understands the ongoing risks

presented by COVID-19 to Pellot given his health conditions.
 Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 2 of 9



However, as Pellot notes, there are only three active COVID-

19    cases   at   F.C.I.   Fort   Dix.   See    Bureau   of    Prisons,

www.bop.gov/coronavirus/ (last visited Oct. 6, 2020). In

addition,     though   Pellot   points    to    two   reports   of   poor

conditions within F.C.I. Fort Dix, these reports are from May

2020 and do not necessarily reflect the present conditions.

Without more specific information about current conditions at

F.C.I. Fort Dix, the Court is not persuaded that a fourth

adjournment is necessary to mitigate the risks posed by COVID-

19.

      Accordingly, it is hereby ordered that Pellot’s request

for adjournment of his surrender date is denied.


SO ORDERED:

Dated:        New York, New York
              6 October 2020



                                          ________________________
                                                Victor Marrero
                                                   U.S.D.J.
           Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 3 of 9




                                                   October 5, 2020

By Email
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                    U.S. v. Alberto Pellot,
                                      19 Cr. 169 (VM)

Your Honor:

       I represent Alberto Pellot in the above-captioned case and I write respectfully to
request a 60-day adjournment of his surrender date – until December 14, 2020. The
adjournment is necessary because there is an active COVID-19 outbreak at FCI Fort Dix,
where Mr. Pellot is designated, and Mr. Pellot is at high risk for a bad outcome should he
become infected. His life will be in jeopardy danger if he surrenders next Monday. Below
I provide information about Mr. Pellot’s health and the present situation at FCI Fort Dix
based on what I have learned from news articles and recent judicial opinions.

      I.        Mr. Pellot’s Is in Terrible Health.

       As documented in the PSR, Mr. Pellot is obese and has serious heart and renal
conditions. PSR ¶¶ 94-98. He also has degenerative joint disease and arthritis. PSR ¶ 95.
He walks with a cane and has limited mobility. In addition, Alberto has a history of
kidney stones requiring hospitalization. PSR ¶¶ 94-98. He has “right bundle branch
block,” a condition delaying and blocking the pathway of electrical impulses that make
his heartbeat. Id. His heart condition and obesity place him at heightened risk should he
contract COVID-19. E.g., Roni Caryn Rabin, Obesity Linked to Severe Coronavirus
Disease, Especially in Younger Patients, N.Y. Times (last updated Apr. 17, 2020). 1

      I spoke by phone this afternoon with Mr. Pellot’s doctor, Elena Nemytova of
Lincoln Hospital. She provided me with a letter, attached hereto as Exhibit A, describing

      1
           https://www.nytimes.com/2020/04/16/health/coronavirus-obesity-higher-risk.html.
         Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 4 of 9

Hon. Victor Marrero
United States District Judge
October 5, 2020
Page 2

Mr. Pellot’s various, and serious, health problems. They include morbid obesity,
hypertension, and moderate persistent asthma – all of which are COVID-19 risk factors.

       II.    FCI Fort Dix Is Not Safe Right Now.

       Despite BOP’s phased approach to contain the spread of the virus, BOP data as of
October 5, 2020, reveals that there are 15,002 federal inmates who have tested positive
nationwide and 118 inmates who have died due to COVID-19, with 35 diagnosed cases at
FCI Fort Dix. 2 There is good reason to believe that these numbers represent the tip of the
iceberg of Fort Dix’s COVID-19 outbreak. Only 12% of Fort Dix’s inmate population
has been tested even once. 3 The “data suggests there are many more undetected cases
within the prison” at Fort Dix. 4

        Recent articles reveal the reality of Fort Dix’s approach to COVID-19: a COVID-
19-infected food server continued to work for days, empty soap dispensers, no paper
towels, and a senior staff member sprayed a collapsed prisoner with disinfectant before
removing his mask which contained blood and vomit. 5 Due to those conditions and the
impossibility of social distancing, the American Civil Liberties Union of New Jersey
filed a complaint in the District of New Jersey seeking the immediate, temporary release
of medically fragile Fort Dix inmates and those over fifty years old. 6 While the case was
dismissed and the court specifically noted that vulnerable inmates could pursue other
statutory avenues to seek release, the case strongly suggests that FCI Fort Dix inmates are
at grave risk of COVID-19 spreading within the facility because of conditions there. 7



        2 Federal Bureau of Prisons, COVID-19 Coronavirus, COVID-9 Cases,
https://www.bop.gov/coronavirus (last accessed Oct. 5, 2020).

       3 United States v. Farley, 2020 WL 4698434, at *2 (D.D.C. Aug. 13, 2020).

       4 Id. (internal quotation marks and brackets omitted).

       5 Colleen O’Dea, “COVID-19 Horror Stories Prompt ACLU-NJ to File for Temporary
Release of Medically Fragile Prisoners,” NJ Spotlight (May 6, 2020); see also Jeremy Roebuck,
“As COVID-19 Spreads Behind Bars at Fort Dix, Inmates Turn to Contraband Cellphones,
Social Media for Help,” The Philadelphia Inquirer (May 4, 2020).

       6 Wragg v. Ortiz, No. 20 Civ. 5496 (D.N.J. May 4, 2020), Dkt. 1.

        7 Colleen O’Dea, “Judge Denies Immediate Release of Certain Fort Dix Prisoners in Bid
to Protect Them from COVID-19,” NJ Spotlight (May 29, 2020).
           Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 5 of 9

Hon. Victor Marrero
United States District Judge
October 5, 2020
Page 3

       Although BOP’s coronavirus website states that there are presently only three
active COVID-19 cases at Fort Dix, 8 a recent judicial decision expressed skepticism
about the reliability of this information. United States v. Brown, 2020 WL 5801494, at *2
(E.D. Pa. Sept. 29, 2020) (“A successful strategy for dealing with the virus in prisons is
to prevent the deadly scourge from infecting individuals, and one cannot know the full
extent of the problem if most of the individuals at FCI Fort Dix remain untested.”).

       Given the reported conditions, and the reported number of cases even in spite of
minimal testing, it is clear that Fort Dix is not a safe place right now for someone at a
high risk should he become infected with the coronavirus.

       III.     Prior Adjournments

       Mr. Pellot was sentenced on February 28, 2020, to 60 months in prison. His
surrender date was originally scheduled for April 28, 2020. After the pandemic’s onset,
the Court adjourned the surrender date for 60 days “subject to further extension in the
event the virus has not been officially declared materially changed by then.” Dkt. No.
164. The Court granted a second 60-day adjournment in June and a third one in August.
Mr. Pellot is now scheduled to report to Fort Dix FCI on October 12, 2020. The first two
adjournments were on the government’s consent and the third one was not.

       On August 24, 2020, the Court ordered Mr. Pellot’s surrender date adjourned by
45 days until October 12. Dkt. No. 199. The Court advised that it would require “more
specific information about conditions at F.C.I. Fort Dix” before granting a longer
adjournment. Id. at 2.

       IV.      Mr. Pellot’s Surrender Date Should Be Adjourned.

       Mr. Pellot will be in grave danger if he entered FCI Fort Dix right now. Given his
serious health issues, should he enter prison next Monday, Mr. Pellot may very quickly
find himself filing a non-frivolous compassionate release application which, at an early
time in his 60-month sentence, would eliminate most of the incarceratory sentence. On
the other hand, if Mr. Pellot is afforded just a few more months to surrender, a vaccine
may be at hand the danger substantially lessened. He will be able to serve the entire
sentence imposed by the Court.

       Mr. Pellot’s surrender date has been adjourned three times because he was
originally scheduled to report at the height of the pandemic’s first wave in this region.

       8
           https://www.bop.gov/coronavirus/.
           Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 6 of 9

Hon. Victor Marrero
United States District Judge
October 5, 2020
Page 4

Today, a vaccine is in sight, and the head of the Secretary for Health and Human Services
believes it may be available as soon as December. See Joanna Walters, Coronavirus:
Health Secretary Alex Azar Expects U.S. Vaccine by December, The Guardian (Aug. 11,
2020); 9 see also Angus Whitley, Fauci Says “Reasonable” to Expect COVID-19
Vaccine by December, Bloomberg Law (July 28, 2020). 10

       Assistant United States Attorney Sebastian Swett informs me that the government
opposes this request but will not submit a response unless one is requested by the Court.
Pretrial Services Officer Bernisa Mejia informs me that her office takes no position and
defers to the Court. But Officer Mejia notes that Mr. Pellot remains in compliance with
the terms of his release, as he has been for the past 21 months.

       Mr. Pellot knows that he must serve a prison sentence for his conduct selling drugs
near his rehab facility during his lifetime of cycling between heroin abuse and recovery.
As his counsel, I respectfully submit that his prison sentence can be fully served even if
delayed by a few more months. In fact, if Mr. Pellot is able to enter prison at a time when
he will be in less jeopardy, then he will be more likely to serve the entirety of the
sentence imposed by the Court – without seeking compassionate release or facing an
intolerably high risk of severe illness or death.

       V.      Conclusion

        For the foregoing reasons, I respectfully request that the Court adjourn Mr.
Pellot’s report date by 60 days – until December 14, 2020. By that time, we will know
whether a vaccine is close at hand, and the jails may have a firmer handle on their own
situations. Mr. Pellot has remained in full compliance with the terms of his release, as
confirmed to me earlier today by Pretrial Officer Mejia. He is not a danger or a risk of
flight. He will be ready to surrender in a few months, when it will be less dangerous to
his life.

       Thank you for your consideration of this request.

                                                   Respectfully submitted,

                                                   /s/ Benjamin Silverman
                                                   Benjamin Silverman

       9
           https://www.theguardian.com/world/2020/aug/11/CoronaVirus-vaccine-
health-secretary-alex-azar-december.
        10
            https://news.bloomberglaw.com/health-law-and-business/fauci-says-reasonable-to-
expect-covid-19-vaccine-by-december.
         Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 7 of 9

Hon. Victor Marrero
United States District Judge
October 5, 2020
Page 5




cc: AUSAs Sebastian Swett and Justin Rodriguez (by email)
    Pretrial Services Officer Bernisa Mejia (by email)
    Alberto Pellot (by U.S. mail)
Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 8 of 9




                Exhibit A
Case 1:19-cr-00169-VM Document 208 Filed 10/06/20 Page 9 of 9
